DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on July 9, 2021.
Claims 1-25 are pending.
Claims 1-16 and 21-25 are allowed.
Claims 17-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action) according to the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2015/0350926 A1, “Uchiyama”) in view of Yang et al. (US 2018/0132192 A1, “Yang”).
Regarding claim 17, Uchiyama discloses a method for wireless communication (a UE, see FIG. 2-4 and 19), the method comprising: 
wirelessly communicating, by a first transceiver (the UE can have transceivers, each transceiver having a baseband processor 913 and a RF circuit 914, see FIG. 19 and ¶¶ 147-51) and a first antenna structure (each transceiver of the UE can be coupled to one or more antennas 916, see FIG. 19 and ¶¶ 147-51, particularly ¶ 150), via a first channel using a first radio access technology (one of the UE’s transceivers can communicate via LTE or LTE-A, see FIG. 19 and ¶ 147); 
wirelessly communicating, by a second transceiver (the UE can have transceivers, each transceiver having a baseband processor 913 and a RF circuit 914, see FIG. 19 and ¶¶ 147-51) and a second antenna structure (each transceiver of the UE can be coupled to one or more antennas 916, see FIG. 19 and ¶¶ 147-51, particularly ¶ 150), via a second channel using a second radio access technology (one of the UE’s transceivers can communicate via WLAN, see FIG. 19 and ¶ 148); 
determining, by processing circuitry (processor 901 of the UE, see FIG. 19), one or more channel indicators indicating at least one of a first channel quality of the first channel and a second channel quality of the second channel, the first channel quality indicative of communication reliability on the first channel and the second channel quality indicative of communication reliability on the second channel (the UE measures its communication quality data, such as RSSI, FER, or SNR, see ¶ 61); and 

However, Uchiyama does not explicitly disclose wherein the operations comprise selecting only a single antenna of the first antenna structure to perform a transmission by the first transceiver via the first channel based on the channel quality of the first channel being greater than a threshold, the single antenna being one of multiple antennas in the first antenna structure and selecting the multiple antennas of the first antenna structure to perform a transmission by the first transceiver on the first channel based on the channel quality of the first channel not being greater than the threshold.
Yang discloses wherein the operations comprise selecting only a single antenna of the first antenna structure to perform a transmission by the first transceiver via the first channel based on the channel quality of the first channel being greater than a threshold, the single antenna being one of multiple antennas in the first antenna structure (this is a contingent limitation since the claim does not require this limitation to be performed, see MPEP § 2111.04(II)) and selecting the multiple antennas of the first antenna structure to perform a transmission by the first transceiver on the first channel based on the channel quality of the first channel not being greater than the threshold (if the strength of reception signal is equal to or 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama as taught by Yang, since the modification, as suggested in ¶ 107 of Yang, enables a UE to use multi-antenna diversity when the benefits (e.g., greater link capacity, higher throughput, lower error rate) are available and not use multi-antenna diversity when the benefits may not justify the higher power cost, thereby optimizing the tradeoff between the benefits of multi-antenna diversity and the higher power consumption requirement of multi-antenna diversity.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Yang as applied to claim 17 above, and further in view of Merlin (US 2018/0092047 A1).
Regarding claim 18, Uchiyama discloses wherein the one or more channel indicators include a RSSI and a FER of the first channel (the UE measures its communication quality data, such as RSSI, FER, or SNR, see ¶ 61), the first transceiver includes a first transmitter (the UE can have transceivers, each transceiver having a baseband processor 913 and a RF circuit 914, see FIG. 19 and ¶¶ 147-51), and the method further includes: 
determining the RSSI and FER based on signals transmitted and received by the first transceiver over the first channel (the UE measures its communication quality data, such as RSSI, FER, or SNR, see ¶ 61); 
comparing the RSSI and FER with a pre-determined RSSI threshold and a pre-determined FER threshold, respectively (if the UE’s communication quality data exceeds a 
reducing a transmit power of the signals transmitted by the first transmitter over the first channel to reduce interference to the second transceiver (the UE’s transmit power is reduced so as not to cause harmful interference with other wireless devices, see ¶ 93).
Although Uchiyama discloses when the RSSI is determined to be larger than the RSSI threshold and the FER is determined to be less than the FER threshold (if the UE’s communication quality data exceeds a threshold, then the UE may be selected to perform as a master UE, which involves communicating with other wireless devices in a certain way, see ¶ 61) and reducing transmit power to reduce harmful interference (see ¶ 93), Uchiyama and Yang do not explicitly disclose when communication quality exceeds a threshold (i.e., the RSSI is determined to be larger than the RSSI threshold and the FER is determined to be less than the FER threshold), reducing a transmit power.
Merlin discloses when communication quality exceeds a threshold, reducing a transmit power (channel quality indicator, which can be a combination of RSSI and PER, can be used to determine whether to increase or decrease transmit power, see FIG. 5 and ¶¶ 27, 29; for example, if the channel quality indicator is higher [i.e., RSSI is higher or PER/FER is lower], then the transmit power can be reduced, see ¶ 29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama and Yang as taught by Merlin, since the modification, as suggested in ¶ 93 of Uchiyama and ¶¶ 27, 29 of Merlin, enables a UE to reduce its transmit power when its communication quality, such as RSSI and .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Yang as applied to claim 17 above, and further in view of Chrisikos et al. (US 2011/0249576 A1, “Chrisikos”).
Regarding claim 19, Uchiyama discloses wherein the one or more channel indicators include a RSSI of the first channel (the UE measures its communication quality data, such as RSSI, FER, or SNR, see ¶ 61), the first antenna structure includes multiple antennas (each transceiver of the UE can be coupled to one or more antennas 916, see FIG. 19 and ¶¶ 147-51, particularly ¶ 150), and the method further includes: 
measuring the RSSI based on signals received by the first transceiver (the UE measures its communication quality data, such as RSSI, FER, or SNR, see ¶ 61); 
comparing the RSSI with a pre-determined RSSI threshold (if the UE’s communication quality data exceeds a threshold, then the UE may be selected to perform as a master UE, which involves communicating with other wireless devices in a certain way, see ¶ 61).
Although Uchiyama discloses when the RSSI is determined to be larger than the RSSI threshold (if the UE’s communication quality data exceeds a threshold, then the UE may be selected to perform as a master UE, which involves communicating with other wireless devices in a certain way, see ¶ 61), Uchiyama does not explicitly disclose when the communication quality exceeds a threshold (i.e., the RSSI is determined to be larger than the RSSI threshold), selecting the single antenna from the second antenna structure to transmit control packets to 
Yang discloses when the communication quality exceeds a threshold, selecting the single antenna from the second antenna structure to transmit control packets to reduce interference to the second transceiver, the single antenna being one of the multiple antennas (if the strength of reception signal is equal to or smaller than a threshold, then signal is transmitted through plurality of antennas, i.e., transmission diversity, see steps 703, 707 in FIG. 7A and ¶¶ 131, 133; otherwise, signal is transmitted through a single antenna, see steps 703, 705 in FIG. 7A and ¶¶ 131-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama as taught by Yang, since the modification, as suggested in ¶ 107 of Yang, enables a UE to use multi-antenna diversity when the benefits (e.g., greater link capacity, higher throughput, lower error rate) are available and not use multi-antenna diversity when the benefits may not justify the higher power cost, thereby optimizing the tradeoff between the benefits of multi-antenna diversity and the higher power consumption requirement of multi-antenna diversity.
However, Uchiyama and Yang do not explicitly disclose the single antenna having a largest isolation from the second antenna structure.
Chrisikos discloses the single antenna having a largest isolation from the second antenna structure (the measurements for isolation between antennas can be used to select an antenna, see ¶ 37; moreover, an antenna with larger isolation is better since reduced isolation can adversely impact antenna/radio performance, range, battery life, throughput, and communication quality, see ¶ 77).

Regarding claim 20, Uchiyama discloses wherein the second transceiver includes a second receiver (the UE can have transceivers, each transceiver having a baseband processor 913 and a RF circuit 914, see FIG. 19 and ¶¶ 147-51), and the method further includes: 
determining a signal to noise ratio (SNR) of the second channel (the UE measures its communication quality data, such as RSSI, FER, or SNR, see ¶ 61).
Although Uchiyama discloses based on the SNR (if the UE’s communication quality data exceeds a threshold, then the UE may be selected to perform as a master UE, which involves communicating with other wireless devices in a certain way, see ¶ 61), Uchiyama does not explicitly disclose adjusting receiver settings of the second receiver based on the communication quality (i.e., based on the SNR).
Yang discloses adjusting receiver settings of the second receiver based on the communication quality (if the strength of reception signal is equal to or smaller than a threshold, then signal is transmitted through plurality of antennas, i.e., transmission diversity, see steps 703, 707 in FIG. 7A and ¶¶ 131, 133; otherwise, signal is transmitted through a single antenna, see steps 703, 705 in FIG. 7A and ¶¶ 131-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama as taught by Yang, since 
However, Uchiyama and Yang do not explicitly disclose based on a pre-determined isolation between the first antenna structure and the second antenna structure.
Chrisikos discloses based on a pre-determined isolation between the first antenna structure and the second antenna structure (the measurements for isolation between antennas can be used to select an antenna, see ¶ 37; moreover, an antenna with larger isolation is better since reduced isolation can adversely impact antenna/radio performance, range, battery life, throughput, and communication quality, see ¶ 77).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama and Yang as taught by Chrisikos, since the modification, as suggested in ¶ 77 of Chrisikos, enables a UE to select an antenna based on isolation measurements between antennas, thereby avoiding adverse performance such as reduced antenna/radio performance, reduced range, reduced battery life, reduced throughput, and reduced communication quality. 

Allowable Subject Matter
Claims 1-16 and 21-25 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474